Citation Nr: 0724778	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1994 to May 
1998.  

The issue of entitlement to service connection for a 
bilateral shoulder disability is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's current neck disability is etiologically 
related to her active duty service.


CONCLUSION OF LAW

The veteran incurred a neck disability in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records from October 1997 show 
that the veteran was treated for a neck injury which resulted 
in a superficial laceration.  Current medical evidence shows 
multiple diagnoses of a cervical spine disability.  

The veteran underwent a VA examination in July 2003.  During 
the examination, she reported pain and stiffness in her neck 
and pain and stiffness in her shoulders.  X-ray images were 
negative for any abnormalities of the cervical spine.  The 
examiner diagnosed the veteran with cervical strain and 
bilateral bicep tendonitis.  

A January 2005 addendum from the July 2003 VA examiner shows 
that she opined that the veteran's current cervical spine 
condition was not due to the October 1997 injury.  The 
examiner's rationale for this opinion was that the veteran's 
service medical records were negative for complaints of neck 
pain after the October 1997 injury, thereby suggesting that a 
chronic cervical disability did not result from the October 
1997 injury.

In an undated letter, J.B.D., D.O., noted the "mechanism" 
of the injury the veteran sustained in service and opined 
that the veteran's cervical spine disability would be 
consistent with an injury of greater than 5 to 7 years in the 
past.  He also stated that a "significant injury" would be 
the only logical explanation for the veteran's condition at 
her age.

The instant case presents two differing medical opinions on 
the etiology of the veteran's present neck condition.  The 
Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000).  

The Board finds the VA physician's and private physician's 
opinions equally credible.  The VA physician considered the 
veteran's service medical records and private medical 
records.  In her January 2005 opinion, the VA physician 
indicated that the absence of neck pain complaints for 
several years following the 1997 injury suggested that there 
was no continuity of symptomatology from the veteran's 
October 1997 injury to demonstrate a chronic neck disability.  
Therefore, the VA physician concluded that the veteran's 
current neck disability is not related to her October 1997 
in-service injury.  In contrast, the veteran's private 
physician stated that her current diagnoses would be 
consistent with a neck injury sustained more than "5-7 years 
ago" and referred to the in-service injury as "the only 
logical source" of the veteran's current neck condition 
since such neck conditions should not be present at the 
veteran's age.  The Board notes that each etiology opinion 
has a different, but plausible, underlying basis for their 
conclusions.  The Board finds it plausible that the VA 
physician opined that if the injury caused the current neck 
problems, medical records would reflect neck pain complaints 
immediately following the injury.  On the other hand, the 
Board finds it plausible that another physician believes the 
veteran's current condition is highly unusual at her age and 
that an injury from 5-7 years prior would be the most logical 
explanation for her present neck condition.  Given the 
plausibility of the rationale for each opinion, the Board 
gives equal weight to each opinion and finds that the 
evidence for and against the veteran's claim is in equipoise.  
Thus, after resolving the benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that entitlement to service connection for a 
cervical spine disability is warranted.


ORDER

Entitlement to service connection for a neck disability is 
granted.


REMAND

At this time, the Board notes that the veteran alleges, in an 
April 2005 statement, that her shoulder disability is 
etiologically related to her now service-connected neck 
disability.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Moreover, 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that during the pendency of the veteran's 
appeal, VA amended 38 C.F.R. § 3.310.  The amended version of 
this regulation contains a more stringent standard for a 
veteran to substantiate a secondary service connection claim 
based on aggravation.  This amended regulation became 
effective on October 10, 2006.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  In the instant 
case, the more stringent standard did not go into effect 
until October 10, 2006, and the veteran filed her claim in 
July 2002.  As such, the veteran in the instant case is still 
able to avail herself of the more lenient standard for 
aggravation in effect prior to October 10, 2006.  In any 
event, the Board notes that the standard for establishing 
entitlement to service connection on a secondary basis where 
a service-connected disability caused a disability, as 
opposed to aggravated a disability, is essentially the same 
in the old and new versions of 38 C.F.R. § 3.310.

The medical evidence shows that the veteran has a currently 
diagnosed shoulder disability.  The Board finds that a VA 
examination is necessary to address the question of whether 
it is at least as likely as not that the veteran's current 
shoulder disability is caused or aggravated by her service-
connected neck disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination to identify 
any current bilateral shoulder 
disabilities.  It is imperative that the 
claims folder be made available to the 
examiner for review.  For each bilateral 
shoulder disability found on examination, 
the examiner should address whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
disability was caused by or aggravated by 
the veteran's service-connected neck 
disability.  If the veteran's shoulder 
disability is found to have been 
aggravated by her service-connected neck 
disability, the examiner must determine 
what degree of impairment is attributable 
to the aggravation caused by the neck 
disability.    

The examiner should provide a detailed 
rationale for all opinions expressed.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, he 
or she should so state.  

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the April 2005 
statement of the case, and readjudicate 
the claim for service connection.  If any 
benefit sought remains denied, the 
veteran and her representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  



		
	C. Mason
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


